
	

114 SRES 630 IS: Recognizing the historical importance of Associate Justice Clarence Thomas.
U.S. Senate
2016-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 630
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2016
			Mr. Cornyn (for himself, Mr. Grassley, Mr. Hatch, Mr. Lee, Mr. Scott, and Mr. Cruz) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the historical importance of Associate Justice Clarence Thomas.
	
	
 Whereas, in 1948, Clarence Thomas was born outside of Savannah, Georgia, in the small community of Pin Point, Georgia;
 Whereas Clarence Thomas was born into poverty and under segregation; Whereas, notwithstanding his humble beginnings and the many impediments he faced, Clarence Thomas demonstrated incredible intellect, discipline, and strength in attending and graduating from St. Benedict the Moor Catholic School, St. John Vianney Minor Seminar, the College of the Holy Cross, and Yale Law School;
 Whereas Clarence Thomas had a distinguished legal career with service in State government and all branches of the Federal Government, including the Senate, the Department of Education, the Equal Employment Opportunity Commission, and the United States Court of Appeals for the District of Columbia Circuit;
 Whereas, on July 1, 1991, President George Herbert Walker Bush nominated Clarence Thomas to be an Associate Justice of the Supreme Court of the United States (in this preamble referred to as the Supreme Court);
 Whereas Justice Thomas is the second African-American to serve on the Supreme Court; Whereas, during his quarter century on the Supreme Court, Justice Thomas has made a unique and indelible contribution to the jurisprudence of the United States;
 Whereas Justice Thomas has propounded a jurisprudence that seeks to faithfully apply the original meaning of the text of the Constitution of the United States;
 Whereas Justice Thomas has brought renewed focus to constitutional doctrines that the Framers intended to undergird our republican form of government, including federalism and the separation of powers;
 Whereas, in fostering this philosophy of law, Justice Thomas reinvigorated not only the jurisprudence of the United States, but also the democracy of the United States;
 Whereas Justice Thomas has been a remarkably prolific Associate Justice, writing influential opinions on topics including constitutional law, administrative law, and civil rights;
 Whereas, on August 10, 1846, in the name of founding an establishment for the increase and diffusion of knowledge, Congress established the Smithsonian Institution as a trust to be administered by a Board of Regents and a Secretary of the Smithsonian Institution;
 Whereas diversity, including intellectual diversity, is a core value of the Smithsonian Institution and the museums of the Smithsonian Institution should capitalize on the richness inherent in differences;
 Whereas, upon opening, the National Museum of African American History and Culture (in this preamble referred to as the Museum) is the only national museum devoted exclusively to the documentation of African-American life, history, and culture;
 Whereas the Museum omits the contribution made by Justice Thomas to the United States; and Whereas the Senate is hopeful that the Museum will reflect that important contribution: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)Associate Justice Clarence Thomas is a historically significant African-American who has—
 (A)overcome great challenges; (B)served his country honorably for more than 35 years; and
 (C)made an important contribution to the United States, in particular the jurisprudence of the United States; and
 (2)the life and work of Justice Thomas are an important part of the story of African-Americans in the United States and should have a prominent place in the National Museum of African American History and Culture.